Citation Nr: 1040567	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
disability of the lumbar spine, characterized as lumbar disc 
disease with intervertebral disc disease, from August 6, 2004 to 
May 31, 2006; and in excess of 20 percent from date June 1, 2006, 
forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960 and 
from July 1960 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A travel Board hearing was held in August 2008, in Atlanta, 
Georgia, before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of that hearing is on 
file.

The Board notes that the January 2005 rating decision on appeal 
reflects that an increased evaluation of 30 percent was granted 
for the disability of the lumbar spine.  Subsequently, in a 
rating action of December 2005, the RO proposed to reduce the 30 
percent rating for to 20 percent.  That action was taken in a 
February 2006 rating decision, effective from June 1, 2006.  
Initially, the Veteran appealed the decision reducing the rating.  
However, during the August 2008 travel Board hearing, the Veteran 
and his representative elected to withdraw the appeal concerning 
the claim involving the propriety of the reduction from 30 
percent to 20 percent for service-connected disability of the 
lumbar spine.  That claim was formally dismissed pursuant to a 
Board decision issued in December 2008.  

In the December 2008 decision, the Board also remanded the 
Veteran's increased rating claim for a disability of the lumbar 
spine for additional evidentiary development.  A review of the 
file reflects that there has been substantial compliance with the 
actions requested in that Remand and the case has returned to the 
Board for appellate consideration.  See also D'Aries v. Peake, 22 
Vet. App. 97 (2008) (finding that only substantial compliance, 
rather than strict compliance, with the terms of a Board's remand 
directives is required).

Separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The issue on 
appeal involves the dual considerations of entitlement to an 
evaluation in excess of 30 percent for a disability of the lumbar 
spine, characterized as lumbar disc disease with intervertebral 
disc disease, for the portion of the appeal extending from August 
6, 2004 to May 31, 2006 (i.e. prior to the reduction); and in 
excess of 20 percent from date June 1, 2006, forward.  The claim 
at issue involves a staged rating and is therefore characterized 
as shown on the title page.

It appears that the Veteran has raised a service 
connection claim for erectile dysfunction, secondary to 
the service-connected low back disability.  The Board 
notes, as will be discussed more fully herein, that the 
Veteran is already receiving special monthly compensation 
for loss of use of a creative organ.  To the extent the 
Veteran is asserting entitlement to a schedular rating for 
his erectile dysfunction based on deformity as an 
independent claim, such issue has been raised by the 
record but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the appeal period extending from August 6, 2004, 
the Veteran's disability of the lumbar spine has not been 
productive of forward flexion of the thoracolumbar spine of 30 
degrees or less, favorable or unfavorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks.

2.  Service connection has been granted for neuritis of the right 
and left low extremities associated with the service-connected 
disability of the lumbar spine, for which separate compensable 
evaluations have been assigned effective from August 2004; 
entitlement to special monthly compensation is also effect for 
loss of use of a creative organ associated with the disability of 
the lumbar spine, effective from August 2004.

3.  Throughout the appeal period there has been no objective 
evidence of bowel or bladder dysfunction which has been 
definitively associated with the Veteran's disability of the 
lumbar spine.


CONCLUSIONS OF LAW

1.  For the period extending from August 6, 2004 to May 31, 2006, 
the criteria for an evaluation in excess of 30 percent for a 
disability of the lumbar spine have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5237, 5243 (2010).

2.  For the period extending from June 1, 2006, the criteria for 
an evaluation in excess of 20 percent for a disability of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5243 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements)

With respect to the Veteran's increased rating claim, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).

In correspondence issued in August 2004, July 2008 and January 
2009, the RO provided notice that met these requirements.  The RO 
discussed the evidence necessary to substantiate an increased 
rating, the types of evidence that would be considered, and the 
Veteran's and VA's respective responsibilities to obtain that 
evidence.  The RO noted that evidence could include personal 
statements from the Veteran and lay observers that described the 
symptoms and nature and extent of disablement caused by the 
disability.  In sum, the record indicates that the Veteran 
received appropriate notice pursuant to the VCAA.  Following the 
issuance of the aforementioned notice letters, subsequent 
adjudication of the claim on appeal was undertaken in a 
Supplemental Statement of the Case (SSOC) issued in April 2010. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue on appeal has been obtained.  
The Veteran's service treatment records (STRs) and post-service 
VA and private treatment records were obtained.  The Veteran was 
afforded VA examinations in 2004 and 2009 and there has been no 
assertion that these examinations were in any way inadequate.  In 
addition, the file includes contentions and statements of the 
Veteran and his representative, as well as a transcript of 
testimony provided at a travel Board hearing held in August 2008.  
Additional evidence was provided for the record in 2010 which was 
accompanied by a waiver.  Accordingly, the Board finds that VA 
has complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

Factual Background

Service connection for a disability of the lumbar spine has been 
in effect since November 1985, at which time a 10 percent 
evaluation was assigned under diagnostic code (DC 5293).  
Pursuant to a September 1993 rating decision, an increased rating 
of 20 percent was granted effective from November 1992.  The 
Veteran's increased rating claim was filed in August 2004.  

The file contains a November 2004 QTC examination report.  The 
Veteran complained of constant low back pain, assessed as 8/10, 
radiating to the legs and buttocks, affecting his daily 
activities.  A history of disc herniation at L4-L5-S1 was noted.  
The Veteran reported that episodes of pain were relieved by bed 
rest and stated that the condition did not cause incapacitation.  
Functional impairment including an inability to run; walk long 
distances; engage in strenuous activities; and stand for long 
periods, was described.  It was noted that the condition did not 
result in any lost time from work.  Posture and gait were normal.  
Range of motion testing revealed flexion from 0 to 60 degrees, 
with pain at 45 degrees; extension from 0 to 15 degrees, with 
pain at 15 degrees; right and left rotation from 0 to 15 degrees 
with pain at 15 degrees; left lateral flexion from 0 to 20 
degrees with pain at 20 degrees; and right lateral flexion from 0 
to 10 degrees with pain at 10 degrees.  The combined range of 
motion was 135 degrees.  The examiner indicated that range of 
motion was additionally limited primarily by pain, and also by 
fatigue, weakness, lack of endurance, and incoordination.  

The examiner also noted that there were signs of intervertebral 
disc syndrome (IVDS) and that this condition had caused erectile 
dysfunction, but was not productive of any bowel or bladder 
impairment.  Neurological evaluation revealed L4-L5 spinal nerve 
involvement indicative of neuritis.  Sensory dysfunction with 
findings of parethesia and numbness at L4-5 with pain radiating 
down the legs was also noted.  X-ray films revealed degenerative 
arthritis.  A diagnosis of lumbar disc disease with IVDS was 
made.   

The file contains a private medical statement of Dr. S. dated in 
May 2005.  Dr. S. stated that he had been treating the Veteran 
for lumbar spondylosis and lumbar spinal stenosis caused by 
degenerative disc disease (DDD) at L4-5 and L5-S,1 since June 
2003.  It was noted that the Veteran complained of low back pain 
and leg weakness, as well as erectile dysfunction (ED).  
Examination revealed flexion to 85 degrees and extension to 5 
degrees.  There were diminished reflexes in the lower extremities 
of 1+ at the knees and absent at the ankles, consistent with 
spinal stenosis.  Overall the doctor assessed the Veteran's 
conditions as lumbar spondylosis and DDD contributing to lumbar 
spinal stenosis with manifestations of neurogenic claudication, 
weakness in the legs and ED.  

VA records dated from June 2004 to September 2006 reflect that 
the Veteran continued to be followed for spinal stenosis 
described as stable.  In January 2007, the Veteran complained of 
low back pain.  In October 2007, he complained of back pain 
described as 9/10 in severity.  A January 2008 entry indicates 
that the Veteran requested a back brace and walking cane.  

The Veteran provided testimony at a travel Board hearing held in 
August 2008.  The Veteran indicated that he had received 
medication from VA for his back problems and had been seen by a 
private provider who had recommended surgery.  He indicated that 
he was not undergoing physical therapy and was not taking 
medication (at the time of the hearing), but wore a back brace, 
which was prescribed by his VA doctor.  The Veteran stated that 
he had constant back pain, with limitations on lifting, standing 
and walking.  The Veteran reported having exacerbations of pain 
requiring bedrest occurring about 2 to 3 times a month, depending 
on the level of activity, but stated that he did not seek medical 
treatment in conjunction with these episodes.  He indicated that 
he worked as a financial consultant, and missed work due to back 
problems approximately 3 times a month.  

Additional evidence was submitted for the record which was 
accompanied by a waiver.  This evidence includes a report of a 
private MRI of the lumbar spine done in February 2009.  The MRI 
revealed: a bulging disc at L4-5 with severe arthritic changes of 
the facet joints and enlargement of the ligaments, causing 
moderate to severe stenosis; spondylosis of L5-S1 with severe 
arthritic changes of the L5-S1 right facet joint and mild 
arthritic changes of the L5-S1 left facet joint; and mild to 
moderate arthritic changes of the facet joints at L3-4, with no 
focal disc herniation.  

Also presented for the record was a private medical record of Dr. 
S. dated in March 2009, at which time the Veteran was seen for 
reevaluation of low back pain, paresthesias and leg weakness.  
The Veteran reported a worsening of symptoms since evaluated by 
VA in 2004.  He complained of constant low back pain at the 
midline, bilateral buttock pain and left thigh pain, on standing.  
He acknowledged having symptoms of urinary urgency with some 
leakage.  It was noted that the Veteran could walk for less than 
15 minutes before tiring.  Physical examination revealed no 
spinal tenderness, scoliosis or kyphosis.  Spinal range of motion 
was described as normal with no evidence of subluxation.  
Straight leg raising test of the right and left lower extremities 
was negative.  Neurological evaluation revealed that sensation 
was intact to light touch in the extremities.  Lumbar herniated 
nucleus pulposus (HNP) without myelopathy, L5-S1, with stenosis 
at L5-S1 and L4-L5, symptomatic, with discogenic pain and 
neurogenic claudication was diagnosed.  The physician commented 
that overall, the Veteran's condition had deteriorated since last 
evaluated in 2004, with some urinary urge incontinence and new 
neurogenic claudication.  It was noted that the Veteran did some 
computer work at home, but was not able to stand or walk for any 
length of time.  

A VA examination was conducted in late March 2009 and the claims 
folder was reviewed (an addendum was added to that report 
thereafter, which is also summarized herein).  The report 
indicated that the Veteran was actively employed as a financial 
counselor and it was noted that his back problem did not 
interfere with his employment activities or activities of daily 
living such as dressing and eating and driving.  The report 
indicated that he could walk 3 blocks before experiencing 
problems with his knees and back.  The Veteran complained of mid-
back pain radiating into the legs.  It was noted that he used a 
back brace and cane, primarily due to right knee problems, and 
that Hydrocodone had been prescribed for treatment of pain.  The 
examiner indicated that there was no evidence of flare-ups or 
incapacitating episodes during the past 12 months.   

Physical examination revealed that the Veteran walked with a 
limp, largely due to right knee problems.  Lumbar lordosis was 
described as well-maintained and there was no evidence of 
paravertebral spasm.  Range of motion testing revealed flexion 
from 0 to 70 degrees; extension from 0 to 25 degrees; right and 
left rotation from 0 to 30 degrees; and right and left lateral 
flexion from 0 to 25 degrees.  The combined range of motion was 
205 degrees.  The examiner explained that the range of motion 
testing was conducted 3 times and that the results were normal 
for a person of the Veteran's age.  The examiner also noted that 
there was no evidence of pain, fatigue, weakness, instability or 
incoordination on testing; hence, he had no additional loss of 
motion on range of motion testing.  Straight leg raising was to 
80 degrees on each side.  Knee and ankle jerks were brisk and 
equal.  There was no evidence of radiating pain down the leg to 
the feet suggestive of sciatic neuritis.  X-ray films revealed 
multi-level degenerative discogenic disease and loss of disk 
space at the 5th lumbar vertebra to the first sacral vertebra 
level with osteophytes.  DDD of the lumbar spine was diagnosed.

The examiner indicated that the Veteran had low back pain with 
some with indications of progressive pain.  It was noted that 
despite the pain, the Veteran was able to carry out his 
occupational activities and activities of daily living.  The 
overall level of disability was assessed as mild.  The report 
noted that there was no evidence of sciatic nerve neuritis in 
either extremity.  It was further stated that the Veteran had ED 
which was as likely as not related to a combination of his anti-
hypertensive medication, age, diabetes mellitus, and the service-
connected low back condition.  The examiner was unable to assign 
a percentage or degree of impact of each condition on his ED 
without resort to mere speculation.

VA records include an entry dated in April 2009, indicating that 
the Veteran denied having symptoms of dysuria or urinary 
frequency, and that he was under private urology care for benign 
prostatic hypertrophy (BHP).  An entry dated in November 2009 
indicates that a March 2009 progress note had been received from 
the Veteran's private physician, Dr. S., indicating that lumbar 
HNP without myelopathy L5-S1, with stenosis at L5-S1 and L4-l5, 
symptomatic and with neurogenic claudication had been assessed.  
Additional information from the note (as summarized above) 
indicated that the Veteran's condition was felt to have 
deteriorated and that symptoms of urinary urge incontinence and 
neurogenic claudication were now shown.  The entry indicated that 
attached to the progress note, the Veteran wrote that he was 
treated by his orthopedic doctor with good results using 
inversion therapy with a teeter inversion table.  The Veteran 
requested that this device be furnished for him through VA.  An 
entry dated in December 2009 reflects that the request was denied 
as the device was not deemed to be medically warranted.  

The 2010 the Veteran provided a lay statement requesting 
consideration of the MRI studies and private medical report of 
February 2009.  He also noted that surgery was still being 
recommended and that he was still resisting this option.  The 
Veteran further noted that erectile function had been diagnosed 
upon VA examination of 2004 which was linked to the service-
connected back disability and mentioned that his private 
physician, Dr. M. S., upon reviewing this evidence, concluded 
that this diagnosis was correct.  He also indicated that he had 
pain every day and that his doctors had advised him to use heat, 
cold and bed-rest, to treat flare-ups.  The Veteran explained 
that since he was self-employed his incapacitations were not 
documented.  

Analysis

In this case, staged ratings are currently in effect for the 
disability of the lumbar spine during the applicable appeal 
period; a 30 percent evaluation is in effect from August 6, 2004 
to May 31, 2006, and a 20 percent evaluation is in effect from 
June 1, 2006, forward.  As such the Board will review the 
adequacy of the staged ratings assigned in conjunction with this 
appeal.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  The degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" ratings.  
More recently, the Court held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service- connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

The Veteran contends the currently evaluations do not accurately 
reflect the severity of his disability.  For the entirety of the 
appeal period, the low back disability has been rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  

The criteria for evaluation are found in the General Rating 
Formula for Diseases and Injuries of the Spine which applies to 
the following diagnostic codes: vertebral fracture or dislocation 
(DC 5235), sacroiliac injury and weakness (DC 5236), lumbosacral 
or cervical strain (DC 5237), spinal stenosis (DC 5238), 
spondylolisthesis or segmental instability (DC 5239), ankylosing 
spondylitis (DC 5240), spinal fusion (DC 5241), degenerative 
arthritis of the spine (DC 5242), and intervertebral disc 
syndrome (DC 5243).  38 C.F.R. § 4.71a (2010).  A note associated 
with the rating criteria instructs that intervertebral disc 
syndrome evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.

The General Rating Formula for Diseases and Injuries of the Spine 
assigns evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by the residuals of the injury or disease.  
The formula provides that a 10 percent rating is assigned if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or forward flexion of 
the cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not greater 
than 235 degree; or the combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of the 
height.

A 20 percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine at 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.

Note 1 following the general rating formula for diseases and 
injuries of the spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate Diagnostic Code.  

Note 2 provides that for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  See also Plate V.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined range of motion range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Under the Diagnostic Code 5243, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less than 
2 weeks during the past 12 months; a 20 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent evaluation 
is assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2010).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  Id at Note (2).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint. When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010.  For traumatic arthritis, DC 
5010 directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 
5010.  In the absence of limitation of motion, X- ray evidence of 
arthritis involving two or more major joints or two or more minor 
joint groups, will warrant a rating of 10 percent; in the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5003, Note 1.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010). In addition, in evaluating disabilities of 
the musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).

On a schedular basis, a review of the evidence pertinent to the 
appeal period extending from August 6, 2004 to May 31, 2006 does 
not reflect that the Veteran's service-connected disability of 
the lumbar spine manifested symptoms warranting a rating in 
excess of 30 percent.  The evidence shows that forward flexion of 
the thoracolumbar spine was found to be greater than 30 degrees, 
assessed as 60 degrees when examined in 2004, with a combined 
range of motion greater than 120 degrees; no ankylosis of the 
entire thoracolumbar spine, favorable or unfavorable was shown.  
Even given the notation (2004 VA examination) that range of 
motion was additionally limited by pain, fatigue, weakness, lack 
of endurance, and incoordination, there was no indication that it 
was limited to the extent consistent with the requirements for 
the assignment of a 40 percent evaluation, which require a 
showing of flexion limited to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

Rating the Veteran's disability of the lumbar spine under 
Diagnostic Code 5243, based on incapacitating episodes, an 
increased evaluation to 40 percent would require evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, with an 
"incapacitating episode" defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bedrest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.  Prior to June 1, 2006, there was no 
indication in either the lay or clinical evidence of any 
incapacitating episodes occurring in the duration and frequency 
required for the assignment of an evaluation in excess of 30 
percent.  

Similarly, evaluating the evidence pertinent to the appeal period 
extending from June 1, 2006, does not reflect that the Veteran's 
service-connected disability of the lumbar spine manifests 
symptoms in excess of the currently assigned 20 percent rating.  
On private evaluation conducted in March 2009, range of motion of 
the lumbar spine was described as normal with no evidence of 
scoliosis or kyphosis.  During this period, range of motion 
testing revealed flexion from 0 to 70 degrees; extension from 0 
to 25 degrees, and a combined range of motion of 205 degrees 
(March 2009 VA evaluation), well in excess of that shown upon VA 
examination of 2004.  During this portion of the appeal period, 
there was no evidence presented documenting that the Veteran had 
limitation of flexion to 30 degrees or less nor is there any 
evidence the Veteran has favorable or unfavorable ankylosis of 
the entire thoracolumbar spine. 

For the appeal period extending from June 1, 2006, forward, 
evaluating the Veteran's disability of the lumbar spine under 
Diagnostic Code 5243, based on incapacitating episodes, an 
increased evaluation to 40 percent would require evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  In 
hearing testimony presented in 2008, the Veteran reported having 
exacerbations of pain requiring bedrest occurring about 2 to 3 
times a month, depending on the level of activity, but stated 
that he did not seek medical treatment in conjunction with these 
episodes.  As mentioned previously, an "incapacitating episode" 
is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bedrest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a.  
The March 2009 VA examination report reflects that the examiner 
indicated that there was no evidence of flare-ups or 
incapacitating episodes during the past 12 months.  In a lay 
statement provided in 2010, the Veteran indicated that he had 
pain every day and that his doctors had advised him to use heat, 
cold and bed-rest, to treat flare-ups.  However, in that 
statement, the Veteran failed to identify the frequency and 
duration of incapacitating flare-ups.  Accordingly, the evidence 
does not establish that the Veteran's disability of the lumbar 
spine is productive of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks, requiring bed 
rest prescribed by a physician and treatment prescribed by a 
physician, warranting the assignment of an evaluation in excess 
of 20 percent.  

For the entirety of the appeal period, the Veteran is not 
entitled to a separate compensable disability rating for 
limitation of motion of the lumbar spine due to DJD/DDD, which is 
rated as degenerative arthritis under Diagnostic Codes 5003-5010.  
While DDD/DJD have been shown since 2004, evaluations for 
distinct disabilities resulting from the same injury may only be 
separately evaluated as long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban, 6 Vet. App. at 
261- 62. As explained earlier, ratings for arthritis are 
generally based upon demonstrable limitation of motion, which in 
this case has been considered and compensated under the 30 and 20 
percent disability ratings already assigned.  To assign a 
separate or additional disability rating for limitation of the 
motion of the lumbar spine due to DDD or DJD is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, 
Diagnostic Code 5003 and following notes.

The Board has also considered whether separate or increased 
evaluations are warranted based upon a showing of neurological 
symptomatology related to the lumbar spine.  In this regard, 
while there have been clinical indications of neurological 
symptomatology affecting the lower extremities shown during the 
appeal period, service connection is already in effect for 
neuritis of the right and left lower extremities found to be 
secondary to the disability of lumbar spine, for which separate 
10 percent evaluations have been in effect since August 2004.  

The Veteran also asserts that a separate evaluation is warranted 
for erectile dysfunction.  This condition has been etiologically 
linked, at least in part, to the Veteran's low back disorder as 
shown by clinical evidence (VA examinations of 2004 and 2009 and 
private medical report of 2005).  However, special monthly 
compensation is already in effect for loss of use of a creative 
organ, effective from August 2004.  The Board observes that the 
only diagnostic code specifically addressing erectile dysfunction 
is Diagnostic Code 7522.  Under Diagnostic Code 7522, deformity 
of the penis with loss of erectile power is rated 20 percent 
disabling, and the adjudicator is to review for entitlement to 
special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. 
§ 4.115b (2010).  In essence, two distinct criteria are required 
for a schedular compensable rating; loss of erectile power and 
deformity of the penis.  While the evidence shows that the 
Veteran suffers from some erectile dysfunction, this is 
essentially already contemplated by the grant of SMC; there is no 
evidence of deformity of the penis.  Accordingly, there is no 
evidence of record that the Veteran's erectile dysfunction should 
be assigned a separate schedular rating under Diagnostic Code 
7522.  38 C.F.R. § 4.115b (2010).

In addition, there has been no evidence of bowel impairment 
associated with the low back disorder shown in this case.  
However, upon private evaluation of March 2009, the Veteran 
mentioned having symptoms of urinary urgency with some leakage, 
which his private doctor suggested was due to the low back 
disorder.  That entry represents the sole reference to any 
bladder symptomatology possibly associated with the low back 
disorder; however, the examiner failed to explain why this was 
believed to be associated with the low back condition as opposed 
to being related to any one of the Veteran's numerous other 
medical conditions.  The Board notes that while a review of the 
claims file is not required, see Nieves- Rodriguez v. Peake, 22 
Vet App 295 (2008), the bare conclusion unsupported by a 
rationale or clinical evidence and the equivocal nature of the 
opinion diminishes the probative value, if any, of the opinion.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record; 
bare conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are not 
probative medical opinions).  Significantly, VA records dated in 
2009 reflect that the Veteran was receiving private urology care 
due to BHP, and not a low back disorder.  

The 2004 examination report reflects that the Veteran denied 
having an urinary symptomatology and the 2009 VA examination 
report reflects that the Veteran failed to report having any such 
symptomatology.  VA outpatient records dated in 2009 and 2010 
similarly fail to mention any bladder dysfunction associated with 
the low back disorder.  Accordingly, the Board is unable to 
conclude at this time that chronic bladder dysfunction associated 
with the disability of the lumbar spine is shown, and as such 
there is no basis for the assignment of a separate evaluation. 

Throughout the appeal period, the evidence reflects the Veteran 
has consistently complained of pain and limitation of function 
associated with his lumbar spine disability and has described 
restriction of activities, such as standing, walking and running.  
VA examinations on file have considered the effects of painful 
motion.  For example, in 2009, a VA examiner tested the effects 
of repetitive motion and found that repeated motion did not 
result in any additional limitation of motion or functional 
impairment.  At the time, the examiner noted that despite the 
pain, the Veteran was able to carry out his occupational 
activities and activities of daily living; the overall level of 
disability was assessed as mild.  Although the Board is required 
to consider the effect of pain when making a rating 
determination, which has been done in this case, it is important 
to emphasize that the rating schedule does not provide a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
The currently assigned 30 and 20 percent evaluations contemplate 
the effects of the Veteran's complaints of pain and fatigue on 
activity and motion.  Therefore, an increased evaluation based 
upon pain and functional impairment is not warranted.  38 C.F.R. 
§ 4.45, 4.59, 4.71a, Diagnostic Code 5237; DeLuca v. Brown, 8 
Vet. App. 202 (1995)

The Veteran is certainly competent to report his symptoms.  See 
generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is 
competent to testify as to the continuity of symptomatology 
capable of lay observation).  However, to the extent that he has 
stated that his service-connected low back disability warrants an 
evaluations in excess of those currently assigned during the 
appeal period, the medical findings do not support his 
contentions.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to the 
Veteran's statements, provided in support of a claim for monetary 
benefits.

Having considered the concept of staged ratings in this case as 
discussed in Fenderson and Hart, supra, the Board concludes that 
entitlement to a disability rating in excess of 30 percent for a 
disability of the lumbar spine from August 6, 2004, to May 31, 
2006 , is not warranted; nor is a disability rating in excess of 
20 percent from June 1, 2006, forward.  As explained herein, 
there is no basis for the assignment of increased, additionally 
staged, or separate ratings in this case.  As there is a 
preponderance of the evidence against the Veteran's claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal is 
denied.

Extraschedular Considerations

The United States Court of Appeals for Veterans Claims (Court) 
has clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's manifestations of his service-connected low back 
disability cause impairment that is contemplated by the rating 
criteria.  Here, the rating criteria reasonably describe the 
Veteran's disability levels and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Moreover, there is has been no 
documented evidence presented of marked interference with 
employment or frequent periods of hospitalization due to the 
service-connected low back disorder.  Thus, his disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a TDIU, whether expressly raised by a claimant 
or reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is part of 
a claim for increased compensation.  There must be cogent 
evidence of unemployability in the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since the evidence of record does not demonstrate 
that the Veteran has been rendered unemployable due solely to his 
service-connected low back disorder, nor have the Veteran or his 
representative so alleged.  In fact the most recent evidence 
reflects that he is currently employed.  Thus, at this point, 
there is no cogent evidence of unemployability and entitlement to 
increased compensation based on TDIU is not warranted.


ORDER

For the period extending from August 6, 2004 to May 31, 2006, the 
criteria for an evaluation in excess of 30 percent for a 
disability of the lumbar spine have not been met.

For the period extending from June 1, 2006, forward, the criteria 
for an evaluation in excess of 20 percent for a disability of the 
lumbar spine have not been met.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


